In re State of Louisiana, through the District Attorney, John M. Mamoulides, applying for writs of certiorari, prohibition, mandamus and stay order. Jefferson Parish. No. 75-1086.
Granted.
The petition of the relator in the above entitled and numbered case having been duly considered,
It is ordered that a writ issue herein, and that the Honorable Floyd Newlin, Judge, and the Twenty-Fourth Judicial District Court for the Parish of Jefferson transmit to the Supreme Court of Louisiana on or before the 25th day of June, 1979, the record in duplicate, or a certified copy of the record in duplicate, of the proceedings complained of by the relator herein.
This cause will be heard on a date and time to be fixed by this court, to determine whether the relief prayed for in the petition of the relator should be granted.